DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14 and 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 8 10-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al.  (US 2011/0132620, hereafter Agrawal) in view of the WIPO document to Packers Plus Energy Services Inc. (WO 2015066820, hereafter Packers Plus).
With regards to claims 1, Agrawal discloses a method (title; abstract) comprising: placing a dissolvable (para 10-11) untethered object (10), comprising an internal cavity (22; large cavity in upper, right quadrant, unreferenced) and a fluid entry point (at 38) inside a well fluid (para 23, 28), wherein the fluid entry point (at 38) is closed (fig. 1) and is selectively openable (para 25), causing the fluid entry point (at 38) to open (para 25), filling the internal cavity (22; large cavity in upper, right quadrant, unreferenced) of the dissolvable (para 10-11) untethered object (10) with well fluid flowing through the fluid entry point (at 38), and modifying a dissolving rate (para 24-25) of the dissolvable untethered object (10). Agrawal shows all the limitation of the present invention except, it fails to specifically disclose that the internal cavity contains a gas; wherein the gas is air or inert gas. Packers Plus discloses a similar method that includes placing a dissolvable (p.11, lines 10-16) untethered object (122) comprising an internal cavity (122a) inside a well fluid, and wherein the internal cavity (122a) may contain gas that may be air or an inert gas (p.13, second paragraph).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Agrawal by providing a gas within the internal cavity, wherein the gas is air or inert gas, as taught by Packers Plus. This would be done so that the cavity remains non-reactive with the well fluid until the appropriate time.
With regards to claim 2, Agrawal discloses modifying the dissolving rate of the dissolvable (para 10-11) untethered object (10) comprises dissolving the dissolvable (para 10-11) untethered object (10) at a faster dissolving rate after contact of the well fluid (inherent; para 22, 25) inside the internal cavity (22; large cavity in upper, right quadrant, unreferenced) with the dissolvable (para 10-11) untethered object (10).
With regards to claim 7, Agrawal discloses the dissolvable (para 10-11) untethered object (10) includes a material dissolvable by well fluid (para 23, lines 11-19).
With regards to claim 8, Packers Plus discloses the internal cavity (122a) may contain gas that may be air or an inert gas (p.13, second paragraph)
With regards to claim 10, Agrawal discloses using the dissolvable (para 10-11) untethered object (10) to perform a downhole operation (para 23, lines 1-8).
With regards to claim 11, Agrawal discloses an apparatus (10) for use inside a well fluid (para 28, line 26), comprising: a dissolvable (para 10-11) untethered object (10) including: an internal cavity (22), large cavity in upper, right quadrant, unreferenced), and a fluid entry point (at 38), wherein the fluid entry point is closed (fig. 1) and selectively openable (para 25) so that the internal cavity can be filled with the well fluid (para 24-25) flowing through the fluid entry point and a dissolving rate of the dissolvable untethered object is modified (para 24-25) after contact of the well fluid inside the internal cavity. Agrawal shows all the limitation of the present invention except, it fails to specifically disclose that the internal cavity contains a gas; wherein the gas is air or inert gas. Packers Plus discloses a similar method that includes placing a dissolvable (p.11, lines 10-16) untethered object (122) comprising an internal cavity (122a) inside a well fluid, and wherein the internal cavity (122a) may contain gas that may be air or an inert gas (p.13, second paragraph).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Agrawal by providing a gas within the internal cavity, wherein the gas is air or inert gas, as taught by Packers Plus. This would be done so that the cavity remains non-reactive with the well fluid until the appropriate time.
With regards to claim 12, the dissolvable untethered object (10) includes dissolvable material reacting with well fluid (para 28).
With regards to claim 13, Packers Plus discloses the gas does not dissolve (inherent) the dissolvable (p.11, lines 10-16) untethered object (122).
With regards to claim 14, Agrawal discloses the well fluid includes water, brine, acid solution, gel solution, produced fluid such as produced water and hydrocarbons (para 23, lines 8-11; p.9, col. 2, lines 28-31).
With regards to claim 18, Agrawal discloses wherein the dissolvable untethered object (10) is a sphere (fig. 1; para 22, lines 1-6) a dart, a pill, or a polyhedron.
Claim(s) 3-6 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Packers Plus as applied to claims 1 and 11 above, and further in view of Patel (US 2010/0270031).
With regards to claims 3 and 15, Agrawal in view of Packers Plus shows all the limitation of the present invention except, it does not explicitly disclose that causing the fluid entry point to open comprises: increasing pressure of the well fluid surrounding the dissolvable untethered object, and opening the fluid entry point upon the fluid pressure exceeding a fluid pressure rating of the fluid entry point. Patel discloses a similar method that incudes placing a dissolvable object (100) with an internal cavity (112) and including a fluid entry point (115, 120), wherein causing the fluid entry point (115, 120) to open comprises: increasing pressure of well fluid (para 37:5-7) surrounding the dissolvable object (100), and opening the fluid entry point (115, 120) upon the fluid pressure exceeding a fluid pressure rating (para 37) of the fluid entry point (115, 120).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Agrawal by causing the fluid entry point to open by increasing pressure of the well fluid surrounding the dissolvable untethered object, and opening the fluid entry point upon the fluid pressure exceeding a fluid pressure rating of the fluid entry point, wherein opening the fluid entry point includes applying the well fluid pressure on a pressure rated thin section and rupturing the pressure rated thin section using the well fluid pressure.  This would be done to better control the timing of the opening of the fluid entry point and thus the degrading or dissolving of the object.
With regards to claims 4 ad 16, Patel discloses opening the fluid entry point (115, 120) includes applying the well fluid pressure on a pressure rated thin section (“rupture disc”, para 36:7-8) and rupturing the pressure rated thin section using the well fluid pressure (para 37). 
With regards to claim 5, Patel discloses opening the fluid entry point (115, 120) includes applying the well fluid pressure on a pressure relief valve (para 36:9, “pressure activated valve”) and displacing a plunger of the pressure relief valve (inherent) using the well fluid pressure (para 37).
With regards to claim 6, Agrawal in view of Packers Plus and Patel shows all the limitation of the present invention except, they do not explicitly disclose increasing the well fluid pressure occurs through hydrostatic pressure increasing due to depth of the untethered dissolving object within a wellbore, or through pump usage. It is taken as Official Notice by the examiner that modifications regarding the substitution of equivalent elements of steps are generally considered to be modifications that are obvious to and well within the purview of one with ordinary skill in the art. Further, it is known that in the course of ordinary research and discovery a skilled artisan will attempt to design a device or method using elements or steps that will allow the device to operate in an optimal manner in its intended environment and/or application. Therefor, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the method of Agrawal by increasing the well fluid pressure by either of the two well-known claimed methods of pump usage or depth control leading to increased hydrostatic pressure, as a matter of preference based on the intended application of the method and limits placed thereon by factors such as size, space, well depth, etc., for the purpose of achieving optimal performance of the method.
With regards to claim 17, Agrawal in view of Packers Plus and Patel shows all the limitation of the present invention except, the fluid pressure rating is within a pressure interval ranging from 1 psi to 30,000 psi [0.007 MPa to 200 MPa].  It is taken as Official Notice that modifications regarding operating parameters and ranges of operating parameters are generally considered to be modifications that are obvious to and well within the purview of one with ordinary skill in the art. Further, it is known that in the course of ordinary research and discovery a skilled artisan will attempt to design a device having operating parameters that will allow the device to operate in an optimal manner in its intended environment and/or application.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus by making the fluid pressure rating within a pressure interval ranging from 1 psi to 30,000 psi [0.007 MPa to 200 MPa], as a matter of preference based on the intended application of the apparatus, and for the purpose of allowing the fluid entry point to open at an appropriate time to assure optimal performance of the apparatus.
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/               Primary Examiner, Art Unit 3676